Case: 5:19-cv-02078-KBB Doc #:1 Filed: 05/06/19 1 of 33. PagelD #: 1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA

 

MCKINLEY ALLIANCE GROUP, LLC and
AYSHA COOPER,

Plaintiffs, Docket No.:
Vv.
SARAH ADULT DAY SERVICES, INC.

Defendant.

 

 

NOTICE OF REMOVAL

TO: The Judges of the United States District Court
For the Northern District of Georgia

Please take notice that Defendant Sarah Adult Day Services, Inc. (“Sarah”), by and through
its undersigned counsel, pursuant to 28 U.S.C. §§ 1441 and 1446, hereby files this Notice of
Removal of this case from the Superior Court of Gwinnett County Georgia, where it is now
pending, to the United States District Court for the Northern District of Georgia on the grounds set
forth below.

1, Plaintiffs commenced this action by filing a complaint on April 12, 2019, in the
Superior Court of Gwinnett County, State of Georgia, docketed as No. 19-A-03474-9 (the
“Complaint”). A copy of Plaintiffs’ complaint is attached as Exhibit “A.”

2. Sarah was served with the Summons and Complaint on April 19, 2019.

3. A copy of the Docket of the action before the Superior Court of Gwinnett County

and docketed as No. 19-A-03474-9, is attached as Exhibit “B.”
Case: 5:19-cv-02078-KBB Doc #:1 Filed: 05/06/19 2 of 33. PagelD #: 2

4. Less than thirty (30) days have passed since Sarah was served with the Complaint
from which it first ascertained that the case is removable. Therefore, removal is timely pursuant
to 28 ULS.C. § 1446(b).

5. The Complaint states that Plaintiff Aysha Cooper (“Cooper”) is a resident of
Georgia.

6. The Complaint also states Plaintiff McKinley Alliance Group, LLC (“McKinley”)

is Georgia limited liability company, with its business address in Gwinnett County, Georgia.

7. Furthermore, the Complaint states that Cooper is the sole owner of McKinley.
8. Therefore, Cooper and McKinley are citizens of Georgia.
9. Sarah is an Ohio corporation with its principal place of business at 4580 Stephen

Cir NW, Suite 200, Canton, Ohio 44718.

10. Plaintiffs seek injunctive relief to enjoin Sarah from enforcing a non-compete
obligation in the Franchise Agreement between Plaintiffs and Sarah which would prevent Plaintiffs
from selling the business for an estimated value of $570,000.

11. Therefore, this Court has jurisdiction over this matter under 28 U.S.C. § 1332(a)
because complete diversity of citizenship exists between the parties and the amount in controversy
exceeds the sum of $75,000, exclusive of interests and costs.

12. | The present lawsuit is accordingly removable from the state court to this Court
pursuant to 28 U.S.C. §§ 1441 and 1446.

13. Written notice of the filing of this Notice of Removal has been given to Plaintiffs

in accordance with 28 U.S.C. § 1446(d) and as noted in the attached Certificate of Service.
Case: 5:19-cv-02078-KBB Doc #:1 Filed: 05/06/19 3 of 33. PagelID #: 3

14. Promptly after filing with this Court and with the assignment of a Civil Action
Number, a copy of this Notice of Removal will be filed with the Superior Court of Gwinnett
County, State of Georgia in accordance with 28 U.S.C. § 1446(d).

WHEREFORE, Defendants respectfully requests that it may effect the Removal of this
action from the Superior Court of Gwinnett County, State of Georgia to the United States District

Court for the Northern District of Georgia.

Respectfully submitted,

Dated: May 7, 2019 CHOATE & COMPANY, P.C.

/s/ J. Samuel Choate, Jr.

J. Samuel Choate, Jr.

Georgia Bar No. 124962

300 Main Street, Suite 201

St. Simons Island, GA 31522
(912) 264-4211 Telephone
(912) 264-1204 Facsimile
sam(@choateandcompany.com

 
Case: 5:19-cv-02078-KBB Doc #: 1 Filed: 05/06/19 4 of 33. PagelD #: 4

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA

 

MCKINLEY ALLIANCE GROUP, LLC and
AYSHA COOPER,

Plaintiffs, Docket No.:
V.
SARAH ADULT DAY SERVICES, INC.

Defendant.

 

 

CERTIFICATE OF SERVICE
I, J. Samuel Choate, Jr., hereby certify that a true and correct copy of Notice of Removal
was served on counsel of record, as listed below, in accordance with the Federal Rules of Civil
Procedure, on this 3rd day of May, 2019, via United States first class mail, return receipt requested.
Bradley Shipe
SHIPE DOSIK LAW LLC

2107 North Decatur Road #347
Decatur, GA 30033

Dated: May 7, 2019 /s/ J. Samuel Choate, Jr.
J. Samuel Choate, Jr.
Case: 5:19-cv-02078-KBB Doc #:1 Filed: 05/06/19 5 of 33. PagelID#: 5

Exhibit A
Case: 5:19-cv-02078-KBB Doc #:1 Filed: 05/06/19 6 of 33. PagelD #: 6

E-FILED IN OFFICE - Al
CLERK OF SUPERIOR COURT
GWINNETT COUNTY, GEORGIA

19-A-03474-9
IN THE SUPERIOR COURT OF GWINNETT COUNTY ,,,19-A-03474-9

STATE OF GEORGIA bbed uf. Musee

McKinley Alliance Group, LLC
and Aysha Cooper

 

 

CIVIL ACTION 1 9. A-03 479-9

NUMBER:

 

 

PLAINTIFF

VS.
Sarah Adult Day Services, Inc.

 

 

 

DEFENDANT

SUMMONS

TO THE ABOVE NAMED DEFENDANT:

You are hereby summoned and required to file with the Clerk of said court and serve upon the Plaintiff's attorney, whose name
and address is:

S. Bradley Shipe
Shipe Dosik Law LLC
2107 N. Decatur Road #347, Decatur GA 30033

an answer to the complaint which is herewith served upon you, within 30 days after service of this summons upon you, exclusive of
the day of service. If you fail to do so, judgment by default will be taken against you for the relief demanded in the complaint.

18 April 29 19 ©

This day of

Richard T. Alexander, Jr.,

 

Clerk of Superior Court
By (Moptirs Sh, lurlere—
Deputy Clerk {

INSTRUCTIONS: Attach addendum sheet for additional parties if needed, make notation on this sheet if addendum sheet is used.

SC-1 Rev. 2011

A true copy Attest:
GEORGE T. MAIER

Sheriff of Stark County
By rH Deputy
Case: 5:19-cv-02078-KBB Doc #:1 Filed: 05/06/19 7 of 33. PagelD #: 7

E-FILED IN OFFICE - LW

CLERK OF SUPERIOR COURT
GWINNETT COUNTY, GEORGIA
19-A-03474-9

4112/2019 9:37 AM

IN THE SUPERIOR COURT OF GWINNETT COUNTY hed xf. MDs? '

f

STATE OF GEORGIA
MCKINLEY ALLIANCE GROUP, LLC )
and AYSHA COOPER, )
Plaintiffs,
VS. Case No.
SARAH ADULT DAY SERVICES, INC., 19-A-03474-9
Defendant,

VERIFIED COMPLAINT FOR INTERLOCUTORY AND PERMANENT
INJUNCTIONS, FOR TEMPORARY RESTRAINING ORDER, AND FOR
DECLARATORY RELIEF

COME NOW, the Plaintiffs, MCKINLEY ALLIANCE GROUP, LLC (“McKinley”)
and AYSHA COOPER (“Cooper”), and hereby files their Verified Complaint for interlocutory
and Permanent Injunctions, for Temporary Restraining Order, and for Declaratory Relief against
the Defendant, SARAH ADULT DAY SERVICES, INC. (“Sarah”). In support hereof,
McKinley and Cooper (the “Plaintiffs”) shows the Couri as follows:

Introduction, Parties, Jurisdiction, and Venue

I. This action arises out of a franchise agreement between McKinley and Sarah.

Plaintiffs seek injunctive and declaratory relief relating to restrictive covenants contained in the

franchise agreement, as such covenants are unenforceable under Georgia law. This action does

not seek any monetary damages.

2. McKinley is a Georgia corporation which does business in Gwinnett County,
Georgia.
3. Cooper is a resident of Georgia. Cooper is the owner of McKinley.

4, Sarah is an Ohio corporation which is subject to the jurisdiction and venuc of the

-]-
Case: 5:19-cv-02078-KBB Doc #:1 Filed: 05/06/19 8 of 33. PagelID #: 8

Court by virtue of the Georgia Long-Arm Statute. Sarah may be served through its registered
agent, Pamela J. Jung, 1642 Cleveland Avenue, NW, Canton, Ohio 44703.

5. Sarah and McKinley are parties to a March 31, 2009 Sarah Adult Day Services
Franchise Agreement (the “Agreement”) whereby McKinley has operated a franchise in
Gwinnett County. A true and correct copy of relevant portions of the Agreement is attached
hereto as Exhibit “A”.

6. The Agreement includes several in-term and post-term restrictive covenants (the
“Restrictive Covenants”), including:

e “[Djuring the term of this Agreement, neither Franchisee or any shareholder,
member or partner (if Franchisee is a corporation, limited liability company or
partnership), nor any member of its or their immediate families shall have any
interest as an owner, investor, partner, director, officer, employee, consultant,
representative or agent, or in any other capacity, in any other non-medical or
medical companionship or any business, enterprise or activity competitive with a
SARAH Business (a “Competitive Business) . . .” (Paragraph 7(C));

° “During the term of this Agreement, neither Franchisee, any sharcholder, member
or partner (if Franchisee is a corporation, limited liability company or
partnership), nor any member of its or their immediate families shall divert any
business or customer of the Franchised Business to any competitor, by direct or
indirect inducement, or otherwise. Further, Franchisee shall not hire or attempt to
hire or entice away any employce, representative, or a franchisee of SARAH or

induce any employee, representative, or franchise of SARAH to terminate their
Case: 5:19-cv-02078-KBB Doc #: 1 Filed: 05/06/19 9 of 33. PagelD #: 9

'

respective contractual relationships with SARAH.” (Paragraph 7(C));

° “Franchise covenants with respect Franchisee and for a period of one (1) year
following the expiration of this Agreement, that neither Franchisee nor any of its
officers, directors, managers or employees shall, either direct! y, for themselves or
through, on behalf of, or in conjunction with any other person, partnership or
corporation:

(1) “Divert, or attempt to divert, any business or customer of the
Franchised Business to any competitor, by direct or indirect inducement or
otherwise, or to perform, directly or indirectly, any other act injurious or
prejudicial to the goodwill associated with the Marks and the System.

(2) “Own, maintain, operate, engage in, or have any financial or
beneficial interest . . . advise, assist, or make loans to, any business that is
of a character and concept similar to the SARAH Businesses. As used this
Agreement, the term “similar” means a business which looks like, copies,
imitates or operates in the manner similar to a SARAH Business,
including, but not limited to, any senior care business, and which business
is, or is intended to be, located within a fifty (5) mile radius of the location
of any SARAH Business or within fifty (50) miles of the Franchised
Business granted by this Agreement at any given time during that period;
or

(3) “Provide, assist or perform seminars and comparable activities
relating to businesses which are competitive or similar to SARAH

Businesses.” (Paragraph 17(F)).
3-
Case: 5:19-cv-02078-KBB Doc #: 1 Filed: 05/06/19 10 of 33. PagelD #: 10

7. Cooper executed a Guaranty and Assumption of Obligations—a copy of which is
attached hereto as Exhibit “B”—which purports to bind Cooper to the Restrictive Covenants
contained in the Agreement.

8. The Restrictive Covenants are unenforceable and invalid.

9. The Agreement expires at 11:59 P.M. on April 14, 2019.

10. Despite the fact that the Restrictive Covenants are unenforceable, Sarah has
threatened that it would take action to try to enforce the Restrictive Covenants.

11. Sarah has also alleged that the Restrictive Covenants preclude Plaintiffs from
selling their business after the Agreement’s termination so long as that business is operated
within 50 miles of its current location or within 50 miles of any other Sarah business.

12. Sarah’s threats have already caused Plaintiffs harm, including causing Plaintiffs to
forego other possible transactions, and Sarah’s ongoing threats continue to cause Plaintiffs

irreparable harm.

Count One—Petition for Temporary Restraining Order and Interlocutory and Permanent
Injunctions

Paragraphs | through 12 are incorporated into this Count One as if fully set forth herein.

13. Plaintiffs will be imminently and irreparably harmed if Sarah is permitted to take
any action against Plaintiffs to enforce the Restrictive Covenants.

[4. Plaintiffs are without an adequate remedy at law.

{5. Public policy favors enjoining Sarah, as Plaintiffs only seek to prevent Sarah from
taking action which it is not allowed to do, i.e., seeking to enforce the unenforceable Restrictive

Covenants.

16, The Court should issue a temporary restraining order, as well as preliminary and

4.
Case: 5:19-cv-02078-KBB Doc #: 1 Filed: 05/06/19 11 of 33. PagelID #: 11

permanent injunctions, enjoining Sarah from seeking to enforce the Restrictive Covenants.
Count Two—Declaratory Judgment

Paragraphs | through 16 are incorporated into this Count Two as if fully set forth herein.

17. The Restrictive Covenants contained in the Agreement are unenforceable.

18. Sarah contends that the Restrictive Covenants are enforceable and that Plaintiffs
are bound by the Restrictive Covenants.

19. An actual controversy has arisen between Plaintiffs on the one hand and Sarah on
the other hand with respect to Plaintiffs’ obligations to comply with the Restrictive Covenants.

20. Plaintiffs are interested parties and are insure as to their legal rights, interest and
status because of the Restrictive Covenants. Absent relief from the Court, Plaintiffs will be
hindered in their actions and abilities within Georgia.

21. The Court should issue a declaratory judgment pursuant to O.C.G.A. § 9-4-1, et.
seq., with such judgment declaring the Restrictive Covenants to be invalid as a matter of Georgia
law.

WHEREFORE, Plaintiff prays that the Court:

(a) Set an expedited hearing on Plaintiffs’ motions for a temporary restraining order
and/or injunctive relief;

(b) Enter an order temporarily and permanently enjoining Sarah—or any person
associated with Sarah or acting on its behalf—from attempting, in any way, and in any forum or
jurisdiction, from secking to enforce the Restrictive Covenants, from secking to recover damages
or any other remedies based on an alleged violation of the Restrictive Covenants; and from

taking any other action which interferes with Plaintiffs rights to operate a business allegedly

competing with Sarah;
Case: 5:19-cv-02078-KBB Doc #: 1 Filed: 05/06/19 12 of 33. PagelD #: 12

(c) Enter a judgment declaring the Restrictive Covenants to be invalid as a matter of

Georgia law;
(d) Award Plaintiffs their reasonable attorneys’ fees and costs; and

(e) Grant Plaintiffs such other and further relief as the Court deems just and

equitable.

Respectfully submitted, this 12" day of April, 2019.

/s/ S. Bradley Shipe
S. Bradley Shipe

Georgia Bar No. 643015
SHIPE DOSIK LAW LLC
2107 North Decatur Road, #347
Decatur, GA 30033

(404) 946-3580
brad@shipedosiklaw.com
Attorneys for Plaintiffs
Case: 5:19-cv-02078-KBB Doc #: 1 Filed: 05/06/19 13 of 33. PagelID #: 13

EXHIBIT A

 

 
Case: 5:19-cv-02078-KBB Doc #: 1 Filed: 05/06/19 14 of 33. PagelD #: 14

SARAH ADULT DAY SERVICES FRANCHISE AGREEMENT

THIS AGREEMENT is made and entered into this_< it Gay of YYavci-
20044, between SARAH ADULT DAY SERVICES, ING, an Ohio corporation “SARA,
with an address of 800 Market Avenue North, Suite 1230, Canton, Ohio 44702 and Aysha and
Desmond Cooper, or Corporate Assignee, individuals having a residence at 1740 Heatherglade
Lane, Lawrenceville, Georgia (the “Franchisee”). .

1. PREAMBLES AND ACKNOWLEDGEMENTS
A. Preambles.

SARAR, as the result of the expenditure of time, skil I, effort and money, has developed
and owns a unique management and business system for older adults, ages.60 and above, and
adults, ages 18 to 60, in need of health-related care and supervision (“SARAH Businesses”).

SARAH uses, promotes, and licenses certain trademarks, service marks, and other
commercial symbals in operating SARAH Businesses, which have gained and will continue to
gain public acceptance and goodwill, and may create, use and license other trademarks, service
marks, and commercial symbols for SARAH Businesses (collectively, the “Marks”.

SABAH grants to persons who meet our qualifications and are willing: to undertake the
investment and effort a franchise to own and operate a SARAH Business offering the products
aud services SARAH authorizes while using SARAH'’s business formats, methods, procedures,
signs, designs, layouts, standards, specification and Marks (the “System”).

Franchisee acknowledges that it has read this Agreement and SARAH’s Offering
Circular and that it understands and, accepts the terms, conditions and covenants contained in this
Agreement as being reasonably necessary to maintain SARAH’s high standards of quality and
service and the.uniformity of those standards at all SARAH Businesses in order to protect and

preserve the goodwill of the Marks.

B. Acknowledgements.

Franchisee acknowledges that it has conducted an independent investigation of the
business contemplated by this Agreement and recognizes that, like any other business, the nature
of the business conducted by SARAH may evolve and change over time, that-an investment ina
SARAH Business involves business risks and that the success of the venture is largely dependent

upon the business abilities and efforts of Franchisee.

SARAH expressly disclaims the making of, and Franchisee acknowledges that it has not
received or relied upon, any warranty or guaranty, express or implied, as to the revenues, profits
or success of the business venture contemplated by this Agreement. Franchisee acknowledges
that it has not received or relied on any representations about the Franchise by SARAH, or its
officers, directors, employees or agents, that are contrary to the statements made in SARAH’s
UFOC or to the terms in this Agreement, and further represents to SARAH, as an inducement to

CHGOI3 11696302

 

 

 

 

 
Case: 5:19-cv-02078-KBB Doc #: 1 Filed: 05/06/19 15 of 33. PagelD #: 15

its entry into. this. Agreement, that Franchisee has. made no. misrepresentations in obtaining the
Franchise.

Cc. Corp oration, Limited Liability Company, or Parinership.

if Franchisee is at any time a corporation, limited liability company, or general, limited or
limited liability partnership (collectively, an “Entity”), Franchisee agrees and represents that:

(1) Franchisee will have the authority to execute, deliver, and perform its
obligations under this Agreement and all related apreements, having obtained all required
board of directors or other consents, and are only organized or formed. and. validly
existing in good standing under the laws of the state of Franchisee’s incorporation or
formation;

Q Franchisee’s organizational documents, operating agreement, or
partnership agreement will recite that this Agreement restricts the issuance and transfer of
any ownership interests ‘in Franchisee, and all certificates and other documents
representing ownership interests in Franchisce will bear -a legend referring to this
Agreement’s restrictions:

(3) Exhibit B to this Agreement completely and-accurately describes all of
Franchisee’s owners and their interests in Franchisee;

(4) Each of Franchisce’s owners at any time during this Agreement’s term
will execute a Guaranty and Assumption of Obligations, or comparable dociment,. in the
form-SARAH prescribes, undertaking personally to be bound, jointly and severally, by ali
Provisions of this Agreement and any ancillary agreements ‘between SARAH and
Franchisee. Subject to SARAH’s rights and Franchiseé’s obligations under Section 14 of
this Agreenient, Franchisee and its owners apree’to sign and deliver to SARAH revised
versions of Exbibit B to reflect any changes in the information that ExhibitB now
contains; and ,

(5) The. Franchised Business (as defined in Section 2 below) and other
SARAH Businesses, if applicable, will be the only businesses you operate (although
Franchisee’s owners may have other, non-competitive business interests).

2. RANT.OF FRANCHISE

A. SARAH hereby grants to Franchisee upon the terms aud conditions heroin
contained, the right, license and privilege and Franchise and Franchisee undertakes the obligation
to own and operate u SARAH Business (the “Franchised Business”) within a geographic area
(the “Area”) approved by SARAH in accordance with the provisions of this Agreement and to
use the Marks in the operation of the Franchised Business, for a term of ten (10) years,
commencing on the date of this Agreement. Termination or expiration of this Agreement
constitutes 4 termination or expiration of the Franchise.

ta

CHGOINI1 1696302

 

 
Case: 5:19-cv-02078-KBB Doc #: 1 Filed: 05/06/19 16 of 33. PagelD #: 16

; B, The location of the Franchised Business and description of the Area is identified
jo Exhibit A. Franchisee shal} not relocate the Franchised Busincss without SARAH’s: prior
written consent,

C. Except as provided in this Agreement, and subject to Franchisee’s full compliance
with this’ Agreement and any other Agreement between Franchisee or any of its affiliates and
SARAQ or any of its affiliates, neither SARAH nor any affiliate shall establish or authorize any
person or entity other than Franchisee to establish.a SARAH Business in the Area ‘duting the
term of this Agreement. . . a

D. Notwithstanding the above, SARAH (on behalf of itself and its affiliates) retains
the right, in its sole discretion and without granting any rights to Franchisee;

(i) _to itself operate, or to grant other persons the right to operate a SARAH
Business at locations and on terms SARA deems appropriate and outside the Area
granted Franchisee herein; and

(ii) to sell the services authorized for SARAH Businesses under other
trademarks, service marks and commercial symbols through similar to dissimilar
channels of distribution and pursuant to terms SARAH deems appropriate outside the
Area.

E. If Franchisee is unable to continue to operate the Franchised Business. at the
approved location in the Area because of an event of extenuating circumstances, then Franchisee
may request SARAH’s approval to relocate the Franchised Business to another site in the Area,

3. SITE SELECTION, PLANS AND CONSTRUCTION

A. Franchisee assumes all costs, liability, expense and responsibility for locating,
obtaining and developing a site for the Franchised Business within the Area and for constructing
and equipping the Franchised Business at the site. Franchisee acknowledges that the location,
selection, procurement and development of a site for the Franchised Business is Franchisce’s
responsibility, that in discharging this responsibility Franchisee may consult with real estate and
other professionals of Franchisce’s choosing: and that SARAH’s rendering of assistance in the.
selection ofa site docs not constitute a representation, promise, warranty or guarantee, expressed
or implied, by SARAH that the Franchised Business operated at that site will be profitable or
otherwise successful Franchisee shall submit to SARAH, for SARAH’s approval, detailed plans
and specifications adopting SARAH’s then-current standard. plans and specifications and shall
not be materially changed or modified without SARAH’s prior written consent.

B: —-Franchisce shall acquire the site by purchase or lease, at Franchisee’s expense, as
the location for the Franchised Business. Franchisee’s failure to acquire the site for the
Franchised Business within the time and in the manner required constitutes a material breach of
this Agreement. After Franchisee acquires the site, pursuant to this Agreement, the location shall
be described in Exhibit A.

Cc, Franchisee is responsible for obtaining all zoning classifications and clearances
which may be required by state or local laws, ordinances or regulations or which may be

3

‘CHOON 1696302

 

 
Case: 5:19-cv-02078-KBB Doc #: 1 Filed: 05/06/19 17 of 33. PagelD #: 17

constitute trademark infringement, unfair competition, or dilution, and for all. costs reusonably
incurred by Franchisee in the defense of any claim brought against it or in any proceeding in
which t is named asa party, provided that Franchisee. timely notifies SARAH of the claim or
proceeding and has otherwise complied’ with this Agreement and that SARAH has the right to
defend any claim, If SARAH defends the claim, SARAH has no obligation to indemnify or
reimburse Franchisee with respect to any fees or disbursements of any attorney retained by
Franchisee,

If it becomes advisable at any time, in SARAH'’s sole discretion, for SARAH and/or
Franchisee to modify or discontinue’ use of any Mark, and/or use oné or moré additional or
substitute trademarks or service marks, Franchisee agrees to.comply within a reasonable time.
afier notice by SARAH, and the sole liability and obligation of SARAH in any event is to
reimburse Franchisee for the out-of-pocket costs of complying with this obligation.

7. CONFIDENTIAL INFORMATION - COVENANTS

A. SARAH possesses certain confidential information consisting. of the methods,
techniques, formats, specifications, procedures, information, systems and knowledge of and
experience in the operation and franchising of a SARAH Business (the “Confidential
Information”). SARAH must disclose the Confidential Information to Franchisee in furnishing
Franchisee the Initial Training, the Operations Manual and any guidance provided to Franchisee
during the term of this Agreement.

B. Franchisee acknowledges and agrees that it will not acquire any interest in the
Confidential Information, other than the right to utiize.it.in the development and operation of the
Franchised Business during the term of this Agreement, and that the use or duplication of the
Confidential. Information in any other business would constitute an unfkir method of
competition. Franchisee acknowledges and agreés that the Confidential Information is
proprietary and is a trade secret of SARAH and is disclosed to Franchisee solety on the condition
that Franchisee agrees, and Franchisee does hereby agree, that it:

(1) will not usc the Confidential Information in any other business or
capacity;

2) will maintain the absolute confidentiality of the Confidential
Information during and after the term of this Agreement:

(3) will not make unauthorized copies of any portion of the Confidential
Information disclosed in written form; and

(4) will adept aad implement all reasonable procedures prescribed by

SARAH to prevent unauthorized use or disclosure of the Confidential Information,
including restrictions on disclosure to employees of the Franchised Business and the use
of nondisclosure and noncempetition clauses in employment agreements with persons. If
Franchisee obtains SARAH’s prior written consent, which consent shall not be
unreasonably withheld, tbe restrictions on Franchisce’s disclosure and use of the

Confidential Information shall not apply to:

CHOON L169650.2

 

 
Case: 5:19-cv-02078-KBB Doc #: 1 Filed: 05/06/19 18 of 33. PagelD #: 18

(2) information, processes or techniques which. ate or become
Seuerally known in the adult day services industry, other than through disclosure
{whether deliberate or inadvertent) by Franchisee: or

(b) disclosure of Confidential Information in judicial or administrative
proceedings to the extent Franchisee is legally compelled to disclose information,
provided Franchisee bas: used its best. efforts, and has afforded SARAH the:
opportunity, to obtain an appropriate protective order or other insurance
satisfactory to SARAH of confidential treatment for the information required to
be disclosed.

Cc. Franchisee acknowledges and aprees that SARAH would be unable to protect its
trade secrets against unauthorized use or disclosure and would ‘be unable to encourage a free
exchange of ideas and information among SARAH Businesses if franchised owners of SARAH
Businesses were permitted to hold interests in any similar busincases. Therefore, during the term
of this Agreement, neither Franchises, any shareholder, ‘member or partner (if Franchise is a
corporation, limited. liability company or partnership), nor any member of its or their immediate
families shall have any interest as an owner, investor, partner, director, officer, employee,
consultant, representative or agent, or in any other capacity, in any other non-medical. or medical
companionship or any business, enterprise or activity competitive with a SARAH Business (a
“Competitive. Business”), except for other SARAH Businesses. operated under franchise
agreements granted by SARAH and the ownership of securities listed on a stack exchange or
traded on the over-the-counter .market that represent one percent (1%) or less of that class of
securities,

During the term of this Agreement, neither. Franchisee, any shareholder, member or
partner: (if Franchisee is a corporation, limited liability company or partnership), nor any member
of its or their immediate families shall divert or attempt to divert any business or customer of the
Franchised Business to aay competitor, by direct or indirect inducement, oy otherwise. Further,
Franchisee shall not hire or attempt to hire or entice away any employee, representative, or a
franchisee of SARAH or induce any cmploycc, representative, or a franchisee of SARATI to
terminate their respective contractual relationships with SARAH.

D. Franchisee agrees that SARAH has the perpetual right to use and authorize other
SARAH . Businesses. to use, -all ideas, concepts, methods and techniques relating to the
development and/or operation of a Franchised Business conceived or developed by Franchisee
and/or its employees during the term of this Agreement.

8: CLATIONSHIP OF 1H PARTIESANDEMNIFICATION

A. It is understood and agreed by the parties. that this Agreement does not create a
fiduciary relationship between them, that SARAH and Franchisee are independent contractors
and that nothing in this Agreement is intended to make either party a general or special agent,
legal representative, subsidiary, joint venturer, partner, employee or servant of the other for. any
purpose,

CHGO13 11696302

 

 
Case: 5:19-cv-02078-KBB Doc #: 1 Filed: 05/06/19 19 of 33. PagelD #: 19

17. POST-TIERMINATION - COVENANTS.

A. Upon termination or expiration of this Agreement, all rights granted to Franchisee
shall immediately terminate and: .

(1) Franchisee must immediately cease to Operate the Franchised Business
under this Agreement and must not: thereafter, directly or indirectly, represent to the

public or hold itself out as a present or former franchisce of SARAH:

(2) Franchisee must immediately and permanently cease to use, in any
‘Manner whatsoever, any. confidential methods, computer software, procedures and
techniques associated with the System, and must immediately and permanently cease to
communicate or order products from approved supplicrs, must immediately and
permanently cease to use the Marks and distinctive forms, slogans, signs, symbols and
‘dévices associated with the System. Franchisee must cease to use, without limitation, all
signs, advertising materials, displays, stationery, forms and any other articles: which
display the Marks:

G3) Franchisee must immediately pay to SARAH, within fifteen (15) days
after the effective date of termination or expiration (without renewal) of the franchise,
Royalties and any interest due SARAH or its affiliates on Royalties. Franchisee must
contemporaneously with payment furnish a complete accounting of all amounts owed to
SARAH and its athliates;

(4) Franchisee must, at its expense, immediately make. modifications or
alterations as are necessary to distinguish the Franchised Business office so clearly from
its former appearance and other SARAH Businesses as to prevent any possibility of
confusion by the public (including removal of all distinctive physical and structural
features identifying SARAH Businesses and removal of all distinctive signs and
emblems), Franchisee expressly acknowledges that its failure to make ‘alterations will
cattse irreparable injury to SARAT and consents to entry, at Pranchises’s expense, of any
order, by any coutt-of competent jurisdiction, authorizing SARAH or its agents to take
action, if SARAH seeks such an order.

(5) Franchisee must take action required to cancel all fictitious or assumed
names or equivalent registrations relating to any of the Marks;

(6) Franchisee must notify the telephone company and all listing agencies
of the termination or expiration of Franchisee’s right to use any telephone number and
any regular, classified or other telephone-directory listings associated with the Marks and
to authorize transfer of same to or at the direction of SARAH. Franchisee acknowledges
that as between SARAH and Franchisee, SARAH has the sole right to and interest in all
telephone numbers and directory listings associated with the Marks, and Franchisee
authorizes SARAH, and appoints SARAH and any officer of SARAH and its attorney in
fact, to direct the telephone company and all listing agencies to transfer same to SARAH
or at its direction, should Franchisee fail or refuse to do so, and the telephone ‘company
and all listing agencies may accept this direction or this Agreement as conclusive of the

28

6HOO101169630.2

 

 

 
Case: 5:19-cv-02078-KBB Doc #: 1 Filed: 05/06/19 20 of 33. PagelD #: 20

exclusive right of SARAH in telephone numbers and directory listings and its authority to
direct their transfer; ,

(7) Franchisee shall, at SARAH’s option, assign to SARAH any interest
Franchisee has in any lease or sublease for the premises of the Franchised Business. In
the event that SARAH does not elect to exercise its option to acquire the lease or sublease
for the premises of the Franchised Business; Franchisee shall make such modifications or
alterations to the former Franchised Business (including, without limitation, changing of
all the interior. wallpaper, the Perimeter design lighting, decor, ef al.) immediately upon
termination or. expiration of this Agreement as may be necessary to distinguish the.
appearance of said premises from that of other SARAH Businesses, and shall make such
Specific additional changes thereto as SARAH may reasonably request for that purpose.
In the event Franchisee fails or refuses to comply with the requirements of this Section,
SARAH shall have the Tight to enter upon the premises without being guilty of trespass
or any other tort, for the purpose of making. or causing to be made such changes as may
be required, at the expense of Franchisee, which expense Franchisee agrees fo pay upon
‘demand; and

(8) Franchisee must furnish to SARAH within thirty (30) days after the
effective date of termination ‘or expiration, evidence satisfactory to SARAH of
Franchisee’s compliance with the foregoing obligations.

BR, Franchisee must pay to SARAH all damages, costs and expenses, including
reasonable attorneys” fees, incurred by SARAH in connection with obtaining any remedy
available to SARAH for atiy violation of this Agreement and, after the termination or expiration

of this Agreement, in obtaining injunctive or other relief for the enforcement of any provisions of
this Agreement.

C. _ Franchisee must immediately deliver to SARAH all Operations Manuals, software
licensed: by SARAH records, files, imstructions, correspondence, all materials related to
operating the Franchised Business, including, without limitation, agreements, imvoices, and any
and all other materials relating. to the operation of the Franchised Business in Franchisee’s
possession or contro} and all copies {all of which are acknowledged to be SARAE!’s property):
and must not retain any copy or record of any of the foregoing, except Franchisee’s copy of this
Agreement and any correspondence between the patties and any other documents which
Franchisee reasonably needs to compliance with any provision of law.

D. ‘Franchisee. must comply with the restrictions on Confidential Information
contained in. this Agreement and must also comply with the non-competition covenants
‘comtained in this Agreement. Any other person required to execute similar covenants pursuant to.
this Agreement must also comply with the covenants.

E. SARAH is entitled to assign any and all of its optious in this. Section 17.to any
‘other party, without the consent of Franchisee.

F. Franchisee specifically acknowledges that, pursuant to this Agreement,
Franchisee will receive valuable training, trade secrets and confidential information, including,

29
CHGO131169630,2

 

 

 

 

 

 

 

 

 
Case: 5:19-cv-02078-KBB Doc #: 1 Filed: 05/06/19 21 of 33. PagelD #: 21

without limitation, information regarding the operationd, sales, inventory, control,

merchandising, promotional and marketing methods and techniques of SARAH, list of approved

suppliers. and vendors, and additional techniques and information of SARAH and the System

which are beyond the present skills and experience of Franchisee and Franchisee’s managers and

employees, Franchisee acknowledges that such specialized training, trade secrets and

confidential information provide a competitive advantage and will be valuable to them in the
development and operation of the Franchised Business, and that paining access to this
specialized training, trade secrets and confidential information is,. therefore, a primary reason
why Franchisce is entering into this Agreement. For the protection of the System, Franchisee
shall require and obtain execution of contractual non-disclosure covénants from any employees

or persons who have received training from SARA. In consideration for this. specialized

training, trade secrets, confidential information and rights, Franchisee covenants with respect to
Franchisee and for a period of one(1) year following the expiration of tetmination of this.
Agreement, that neither Franchisee nor any of its. officers, directors, managers or employees
shall, either directly or indirectly, for themselves or through, on behalf of, or in conjunction with-
any other person, patinership or corporation:

(13 divert, or attempt to divert, any business or customer of the Franchised
Business to any competitor, by direct or indirect inducement or otherwise, or to perform,
directly or indirectly, any other act injurious or prejudicial to the goodwill associated with

the Marks and the System;

(2) own, maintain, operate, engage in, or have any. financial or beneficial
interest (including any interests in any corporations, partnerships, trusts, limited liability
companies, incorporated associations or joint ventures) advise, assist, or make loans to,
any business that is of a character and concept similar to the SARAH Businesses. As
used in this Agreement, the term “similar” means a business which looks like, copies,
imitates or operates in a manner similar to a SARAH Business, including, but not limited
to, any. senior care business, and which business is, or is intended to be, located within a
fifty (50) mile radius of the location of any SARAH Business or within fifty (50) miles of
the Franchised Business granted by this Agrecment at any given time ‘during thar period;
or

(3) provide, assist or perform seminars and comparable activities relatin
to businesses which are competitive or similar to SARAH Businesses.

_ The parties acknowledge and .aprec that each of the covenants contained in this
Section 17 are reasonable limitations as'to time, geographic area and scope of activity to be
restrained and do not impose.a greater restraint than is necessary to protect the goodwill or other
business interést of SARAH... The parties agtee that each of the covenants in this Section 17 shall
be construed as independent of any other covenant or provision of this Agreement.

G, All obligations of the Franchisee which expressly or by their nature survive the
expiration or termination of this Agreement continue in full force and effect after its expiration

or termination and until they are satisfied or expire.

30

CHGO1G1 1696302

 

 

 
Case: 5:19-cv-02078-KBB Doc #: 1 Filed: 05/06/19 22 of 33. PagelD #: 22

(1) transportation shortages, inadequate supply of material or energy, or
the voluntary foregoing of the right 10 acquire or use any of the foregoing in order to
accommodate or comply with the orders, requests, regulations, recommendations or
instructions of any federal, state or municipal:government or any department or agency;

(2) compliance with any law, ruling, order, regulation, requirement or
instruction of any federal, state or municipal government or any department or agency;

(3) acts of God;

(4) fites, strikes, émbargocs, war or riot; or

(5) any other similar event or cause.

Any delay resulting from any causes shall extend performance accordingly or excuse
performance, in whole. or in part, as may be reasonable,

D._ Specific Performance/Injunctive Relief. Nothing bars SARAH’s right to obtain

performance of the provisions of this Agreement and injunctive relief against threatened conduct
that will cause it Joss or damage, under customary equity rules, including applicable nules for
obtaining restraining orders and preliminary injunctions. Franchisee agrees that SARAH may
have injunctive relief, upon due notice, in addition to further and other relief as may be available
at equity or law, Franchisee has remedies as may be available at equity or law, including. the
dissolution of injunction if the entry of injunction is vacated. OO

B. Rights of Parties are Cumulative. The dghts of SARAH and Franchisee under this
Agreement are cumulative and no exercise or enforcement by SARAH or Franchisee of any tight
.or remedy precludes the exercise or enforcement by SARAH or Franchisee of any other Tight or
remedy which SARAH or Franchisee is entitled by law to enforce.

F. Costs and Attorneys’ Fees. If a claim for amounts owed-by Franchisee to SARAH
or any Of its affiliates is asserted in any fegal proceeding before a court of competent jurisdiction,
or if SARAH or Franchisee is required to enforce this Agreement in a judicial proceeding, the
party prevailing in the-proceeding is entitled to reimbursement ofits costs and expenses incurred,
including reasonable accounting and legal fees. ,

G. Governing Law. To the extent not inconsistent with applicable law, this Agreement
and the offer and sale of the Francliise is governed by the substantive laws (and expreasly
excluding the choice of law) of the State of Ohio.

TL Exclusive Jurisdiction. Franchisee and SARAH agree that any action arising out of
or relating to this Agreement (incliding the. offer and sale of the Franchise) shall be instituted
and maintained otily in a state or federal court of general jurisdiction in Stark County, Ohio and
Franchises. irrevocably submits to the jurisdiction of that court and waives any objection it may
have.to either the jurisdiction or venue of the court. Franchisee and SARAH agree that venue for
any procéeding relating to or arising out of this Agreement shall be in Stark. County, Ohio;

provided, however, with respect to any action:

32
CHGO 1911696302

 

 

 
Case: 5:19-cv-02078-KBB Doc #: 1 Filed: 05/06/19 23 of 33. PagelD #: 23

(1) for monies owed;

(2) for mjunctive or other extraordinary relief: or

(3) _ involving possession or disposition of, or other relief relating to, real
property SARAH may bring that action in any state or federal district court which has
jucisdiction.

Franchisee and SARAH acknowledge that the agreement between the. parties regarding
applicable state law and forum set forth in this Agreement provides each of the parties with a
mutual benefit of uniform interpretation of this Agreement and any dispute arising out of this
Agreement or the parties’ relationship created by this Agreement. Franchisee and SARAH
further acknowledge the receipt and sufficiency of mutual consideration for this. benefit.

L. Binding Effect. This Agreement is binding. upon the parties in this Agreement and
their respective executors, adruinistrators, heirs, assigns and successors in interest, and shall not
be modified except by written agreement signed by both Franchisee and SARAH.

J. Construction. This Agreement, the documents referred to in this Agreement, and the
attachments to this Agreement, including the Exhibits, constitute the entire, full and complete
Agreement between SARAH and Franchisee conceming the subject matter of this Agreement
and supersedes all prior related agreements between SARAH and Franchisee. Except for those
permitted to be made unilaterally by SARAH, no amendment, change or variance from this
Agreement is binding on either party unless mutually agrced to by the parties and executed by
their authocized officers or agents in writing. .

 

Except as otherwise expressly provided, nothing in this Agreement is intended, nor shall
be deemed, to confer any rights or remedies upon any person or legal entity who is not a party to
this Agreement,

The headings of the several sections and paragraphs are for convenience only and do not
define, limit or construe the contents of sections or paragraphs.

References in this Agreement to “Franchisee” apply to one or more persons or ani Entity,
as the case may be, and the singular usage includes the plural and the masculine and neuter
usages include the other and the feminine.

If two (2) or more persons are at any time the owners of the Franchise and the Franchised
Business, whether as.partners-or joint venturers, their obligations and liabilities to SARAH will
be joint and several. References to.“owner’ mean any person holding a direct or indirect, legal
or. beneficial ownership interest or voting rights in Franchisee (or a transferee of this Agreement
and the Franchised Business or an interest in Franchisee), including, without limitation, any
person who has a direct. or indirect interest in Franchisee (or a transferee), this Agreement, the
Franchise, or the Franchised Business and any person who has any other legal or equitable
interest, or the power to vest in himself or herself any legal or equitable interest, in their revenue,
profits, rights or assets. “Person” means any natural person, corporation, limited liability
company, general or limited partnership, unincorporated association, cooperative, or other legal

33

‘HOOIG1169630.2

 

vee net

 
Case: 5:19-cv-02078-KBB Doc #: 1 Filed: 05/06/19 24 of 33. PagelD #: 24

Federal Arbitration Act, as amended, and in accordance with the rules then obtaining of the
American Arbitration Association or any successor, at its offices’ nearest SARAH’s principal
place of business, unless the parties. otherwise agree-in writing. The parties agree that any
arbitration between SARAH and Franchisee shall be Franchisee’s individual claim and that all
claims subject to arbitration shall not be arbitrated on a class-wide basis,

This Agreement shall be executed in multiple copies, each. of which shall be deemed an
original,

| IN WIETNESS WHEREOF, the parties have executed, sealed and delivered this
Agreement in duplicate on the date recited in the first paragraph.

 

 

 

 

 

 

 

 

 

 

SARAH ADULT DAY SERVICES, Aysha & Desmond Cooper or
INC. an Ohio corporation ‘Corporate Assignee 4
a, asf By: AL JOAR Comer —
Merle®. Griff PhD 47 7 Aysha Copper ,
Title:__President Title: A
By: stoma Livy,
, Desmond Cooper 1
Title:
(IF INDIVIDUALS):
[Signature]
[Print Name]
[Signature]
[Print Name]

CHGOIG1169630.2

 
Case: 5:19-cv-02078-KBB Doc #: 1 Filed: 05/06/19 25 of 33. PagelD #: 25

EXHIBIT B

 
Case: 5:19-cv-02078-KBB Doc #: 1 Filed: 05/06/19 26 of 33. PagelD #: 26

GUARANTY AND ASSUMPTION OF OBLIGATIONS

THIS GUARANTY AND ASSUMPTION OF OBLIGATIONS is given this, day
of_ NM 20044, by Aysha & Desmond Cooper (*Guarantor")

In consideration of and as an inducement to, the execution of that certain Franchise
Agreement of even date (the “Agreement") by SARAH Adult Day Services, Inc. (the
“Franchisor"), and with a(n) corporation, each of the
undersigned hereby personally and unconditionally
(a) guarantees to Franchisor, and its successors and assigns, for the term of the Agreement and as
provided in the Agreement, that ("Franchisee") shall
purictually pay and perform each and every undertaking, agreement and covenant set.forth in the
Agreement; and (b) agrees to be personally bound by, and personally liable for the breach of,
each and every provision in the Agreement, both monetary obligations and obligations to take or
refrain from taking specific actions or to engage or refrain from engaging in specific activities.
Each of the undersigned waives: (1) acceptance and notice of acceptance by Franchisor of the
foregoing undertakings; (2) notice of demand for payment of any indebtedness or
nonperformance of any obligations guaranteed; (3) protest and notice of default to any party with
respect to the indebtedness or nonperformance of any obligations guaranteed; (4) any right
he/she miay have to require that an action be brought against Franchisee or any other person as a
condition of liability. .

 

Bach of the undersigned consents and agrees that: (1) his/her direct and immediate
liability under this. guaranty shall be joint and severa); (2) he/she shall render any payment or
performance required under the Agreement upon demand if Franchisee fails or: refuses
punctually to do so; (3) liability shall not be contingent or conditioned upon pursuit by
Fraiichisor of any remedies against Franchisee or any other person; and (4) liability. shall not be
diminished, relieved or otherwise affected by any extension of time, credit or other indulgence
which Fravichisor-niay grant to Franchises or to any other person, including the acceptance of
any partiat payment or performance, or the compromise or release of any claims, none of which
shall in any way modify or amend this guaranty, which shall be continuing and irrevocable
during the term of the Agreement. ,

Guarantor hereby consents and agrees that:

(a) Guarantor's liability under this undertaking shall be direct, immediate, and
independent. of the liability of, and ‘shall be joiat and several with, Franchisee and the other
owners of Franchisee,

(b) Guarantor shall render any payment or performance required under the Franchise.
Agreement upon demand if Franchisee fails or refuses punctually to do so; .

CHGONGO912307.1

 
Case: 5:19-cv-02078-KBB Doc #: 1 Filed: 05/06/19 27 of 33. PagelD #: 27

(c) This undertaking will continue unchanged by: the occurrence of any bankruptcy
with respect to Franchisce or any assignee or successor of Franchisee or by any abandonment of
the Franchise Agreement by a trustee or Franchisee. Neither the Guarantor's obligations to make
payment or render performance in accordance with the terms of this undertaking nor any remedy
for enforcement shall be impaired, modified, changed, released or limited in any manner
whatsoever by. any impairment, modification, change, release or {imitation of the liability of
Franchisee or its estate in bankruptcy or of any remedy for enforcement, tesulting. from the
operation of any present or fixture provision of the US. Bankruptcy Act or other statute,.or from
the decision of any court.or: agency;

(d) Franchisor may proceed against Guarantor and Franchisee jointly and severally,

or Franchisor may, at its option, proceed agains! Guarantor, without having commenced any
action, or having obtained any judgment against Franchisee. Guarantor hereby waives the
defense of the statute of limitations in any action hereunder or for the collection of any

indebtedness or the performance of any obligation hereby guaranteed; and

(e) Guarantor agrees to pay all reasonable attameys’ fees and all costs and other
expenses incurred. in any collection or attempt collection of amounts due pursuant to this
undertaking or any negotiations relative to the obligations hereby guaranteed or in enforcing this.

undertaking against Guarantor.
(This Guararity shall be construed and enforced in accordance with. the laws of the
State of Ohio. Venue shall be Stark County, Ohio.

IN WITNESS WHEREOF, cach of the undersigned has affixed his/her signature on the
same day and year as the Agreement was executed.

‘GUARANTOR(S) PERCENTAGE OWNERSHIP IN
“FRANCHISEE

hanisth.bers

 

 

 

 

Desmond Cooper

Ro

CHGO109 2307.1

 
Case: 5:19-cv-02078-KBB Doc #: 1 Filed: 05/06/19 28 of 33. PagelD #: 28

Owner's Name

 

 

 

 

 

Description and Amount of Interest

 

 

 

 

 

 

 

Franchisee’s Managing Owner (as defined in the Franchise Agreement) is

 

SARAH ADULT DAY SERVICES,

INC... a Ze corporation
o
By: LF aS sens

Merle

Title: President

PRD.

CHGOINS1 1696302

Aysha & Desmond Cooper, or

Corpoypate Assignee |

By: Aysfa Cooper”

 

 

 

 

 

 

 

Title: A
¢ :
By: Desmond Cooper .
Title: _
Dated:
(IF INDIVIDUALS):
[Signature]
[Print Name]
[Signature]
[Print Name}
Dated:

 

 
Case: 5:19-cv-02078-KBB Doc #: 1 Filed: 05/06/19 29 of 33. PagelD #: 29

19-A-03474-9

VERIFICATION
STATE OF GEORGIA
COUNTY OF GWINNETT

PERSONALLY APPEARED before me, an officer duly authorized by law to administer
oaths, AYSHA COOPER, who after first being duly sworn, states that he has read the foregoing
Verified Complaint for Interlocutory and Permanent Injunctions, for Temporary
Restraining Order, and for Declaratory Relief and that the information contained therein is true

and correct.

 

 

Aysha Sooper, individudlly and on behalf of
McKinley Alliance Group, Inc.

Sworn and subscribed before me
this 12" day of April, 2019.

Farkhondeh Gmmo Mirhosseiyy)
CA
Notary Public mw

 
Case: 5:19-cv-02078-KBB Doc #: 1 Filed: 05/06/19 30 of 33. PagelD #: 30

19-A-03474-9
CERTIFICATE OF SERVICE

This is to certify that I have this day served counsel for the opposing party with a copy of the
foregoing Verified Complaint for Interlocutory and Permanent Injunctions, for Temporary
Restraining Order, and for Declaratory Relief by email and by depositing a copy of same in the
United States Mail in a properly addressed envelope with adequate postage affixed thereon
addressed as follows:

Frank A. Reino, Esq.

Fisher Zucker LLC

21 South 21* Strect

Philadelphia, Pennsylvania 19103

freino@ltsherzucker.com
This 12 day of April, 2019.

{s/ 8. Bradley Shipe
S. Bradley Shipe

Georgia Bar No. 643015
SHIPE DOSIK LAW LLC
2107 North Decatur Road, #347
Decatur, GA 30033

(404) 946-3580
brad@shipedosiklaw.com
Attorneys for Plaintiffs
Case: 5:19-cv-02078-KBB Doc #: 1 Filed: 05/06/19 31 of 33. PagelD #: 31

Exhibit B
Case: 5:19-cv-02078-KBB Doc #: 1 Filed: 05/06/19 32 of 33. PagelD #: 32

Case Information

19-A-03474-9 | MCKINLEY ALLIANCE GROUP VS SARAH ADULT DAY SERVICES

Case Number
19-A-03474-9
File Date
04/12/2019

Party

Plaintiff

Court

Division 9

Case Type

Other General Civil*

MCKINLEY ALLIANCE GROUP LLC

Plaintiff

COOPER, AYSHA

Defendant

SARAH ADULT DAY SERVICES INC

Judicial Officer
Mason, Tracey D
Case Status
Pending

Active Attorneys v
Lead Attorney
SHIPE, S BRADLEY
Retained

Active Attorneys v
Lead Attorney

SHIPE, S BRADLEY
Retained
Case: 5:19-cv-02078-KBB Doc #: 1 Filed: 05/06/19 33 of 33. PagelD #: 33

Events and Hearings

04/12/2019 Summons
04/12/2019 Complaint
04/12/2019 Motion*
04/12/2019 Affidavit

04/19/2019 Converted Service Event

04/19/2019 Summonsv

Anticipated Server

Anticipated Method
Serving Officer

Serving Method
Corporation

04/30/2019 Sheriffs Entry of Service
